Citation Nr: 1333624	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-15 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left lower extremity sciatica, to include as secondary to service-connected lumbar strain.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to service connection for a psychiatric disorder, to include anxiety and depression.

6.  Entitlement to a rating in excess of 10 percent for right leg L5-S1 radiculopathy.

7.  Entitlement to a rating in excess of 10 percent for plantar fasciitis of the right foot with degenerative changes and bilateral pes planus.

8.  Entitlement to a compensable rating for scar residual of abdominal hernia repair, with alleged symptoms associated with medical mesh at the site of the scar from hernia repair.

9.  Entitlement to a rating in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2002 to March 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2008, April 2008, and December 2008 rating decisions by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The March 2008 RO rating decision, in pertinent part, granted service connection for lumbar strain, rated 10 percent and for scar residuals of abdominal hernia s repair, rated 0 percent, and denied service connection for a left eye disability.

The April 2008 RO rating decision, in pertinent part, granted service connection for plantar fasciitis right foot with degenerative changes, and bilateral pes planus, rated 10 percent; denied a rating in excess of 10 percent for lumbar strain; denied a compensable rating for scar residuals of abdominal hernia repair; and denied service connection for a psychiatric disability and for a bilateral eye disability.  The December 2008 rating decision granted service connection for right L5-S1 radiculopathy, rated 10 percent, and  denied service connection for left lower extremity sciatica; bilateral hearing loss; and tinnitus.

The case was before the Board in October 2012, when it was remanded for a Board hearing.  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record (in Virtual VA).

During the March 2013 hearing the Veteran clarified that his claim for an increased rating for scar at a hernia repair site includes that he has problems with medical mesh implaced at the site as part of the repair.  The Board has characterized this issue as stated on pages 1, 2 to more clearly convey the Veteran's contentions.

The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims currently on appeal.  See 38 C.F.R. § 3.159 (2013). 

Some of the development directed below involves seeking potentially pertinent outstanding medical records.  The Veteran is advised that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence or information (to include identifying information and releases for records) sought in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.

Back Disability, Left Sciatica, and Right Leg Radiculopathy

Three of the issues on appeal feature contentions regarding the nature and severity of the Veteran's service-connected back disability and associated secondary disabilities:  (1) Entitlement to service connection for left lower extremity sciatica, to include as secondary to lumbar strain; (2) Entitlement to a rating in excess of 10 percent for right L5-S1 radiculopathy; and (3) Entitlement to a rating in excess of 10 percent for lumbar strain.

The Veteran's March 2013 Board hearing testimony included statements concerning a February 2013 medical examination of the severity of the Veteran's back disability, including evaluation of secondary disability symptoms in his lower extremities; he was uncertain as to whether the examination was performed at a VA medical facility or a Naval medical facility.  In either event, the report of this medical evaluation would be evidence pertinent to issues on appeal.  A  review of the record did not find a report of the examination.  Such report must be secured.

Furthermore, the most recent RO adjudication of these issues took place in connection with the issuance of the March 2010 statement of the case (SOC); any pertinent evidence created in February 2013 has not yet been considered by the RO.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or in an SSOC, it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

The Board finds that these issues must be remanded for the purpose of obtaining documentation of the February 2013 VA or Naval medical examination report concerning the Veteran's back disability and related disabilities; after this evidence is obtained it must be considered in a readjudication of the issues by the agency of original jurisdiction (AOJ).

Additionally, the Board observes that the most recent VA examination reports of record addressing the Veteran's back and secondary disabilities are from August 2007 and November 2008; the August 2007 VA examination report discusses the severity of the back disability and the November 2008 VA examination report presents information more focused upon neurology (with a discussion of radiculopathy that led to the additional grant of service connection for that diagnosis).  The Veteran's March 2013 Board hearing presentation included statements that appear to express concerns with the adequacy and accuracy of the evidence in the August 2007 and November 2008 VA examination reports with regard to their descriptions of the pain associated with these disabilities.  At a minimum, the Veteran's testimony at the March 2013 Board hearing suggests that he has symptoms of pain associated with his back disability and secondary disabilities that exceeds the characterization of pain documented on the VA examination reports from August 2007 and November 2008 (such as the August 2007 VA examination report's indications regarding pain on range of motion testing, and the VA examiners not finding sciatica in the left lower extremity).

As the Veteran's description of the February 2013 VA or Naval examination of his back does not suggest that it was complete/tailored to provide all of the details needed for a proper determination on these issues, and as it appears that the Veteran is reporting symptoms more severe than those found on VA examination five or six years in the past, the Board finds it reasonable to afford him a new VA examination to evaluate his back and related disabilities.
VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances of this case, the Board finds that another VA examination is appropriate.

Service Connection for a Psychiatric Disorder

The Veteran was afforded a VA examination in connection with this claim in August 2007.  The August 2007 VA psychiatric examination report notes that the Veteran's claims-file was not available for review at that time.  The VA examiner diagnosed a substance abuse disorder and did not otherwise diagnose any alleged acquired psychiatric disorder.  However, a few days after the August 2007 VA examination, the Veteran sought VA mental health treatment and documentation of record shows that "Major Depression" was diagnosed in October 2007.  All of these events took place in the first seven months following the Veteran's separation from active duty service.  No new VA psychiatric examination has been conducted in connection with the adjudication of this issue on appeal.

The Board finds that the August 2007 VA psychiatric examination report is inadequate to properly address the claim of service connection for a psychiatric disability.  The examiner did not have access to the claims-file and also did not have the opportunity to consider the pertinent information developed shortly after the examination concerning the Veteran's emerging additional mental health treatment and diagnosis (all occurring within a few months following the Veteran's separation from service).  Another psychiatric evaluation to secure a medical nexus opinion that encompasses consideration of the entire record is necessary.

Additionally, the Veteran's March 2013 Board hearing testimony appears to raise a  secondary service connection theory of entitlement (i.e., that a  psychiatric disability was caused or aggravated by service-connected back disability).  A medical opinion that address this secondary service connection for a psychiatric disability.

Finally, the Veteran's March 2013 Board hearing testimony included an assertion that he complained of symptoms of depression during his active duty service at the U.S. Naval Hospital in San Diego in 2006.  Exhaustive development is needed to obtain any available record of the Veteran's 2006 treatment at this Navy hospital (which may not be included in the Veteran's own set of STRs).

Service Connection for a Bilateral Eye Disorder

During his March 2013 Board hearing, the Veteran indicated that he was receiving evaluations and treatment for his claimed eye disability from  a private provider.  As was noted at the hearing, records from this provider are not associated with the record, and discussion at the hearing led to a determination that these records may be pertinent to the appeal and must be sought.

In accordance with the discussion at the Veteran's Board hearing, a remand is warranted for the purpose of taking the appropriate steps to request the requisite information and authorization from the Veteran to obtain the outstanding private medical records.

Rating for Plantar Fasciitis

The Veteran's March 2013 Board hearing testimony included some unclear or equivocal statements with regard to whether he perceives that his pes planus and degenerative changes have increased in severity since his most recent VA examination to evaluate the disability for rating purposes.  Such examination was in May 2007, more than six years in the past.  As discussed at the March 2013 hearing, the Board finds that it reasonable to afford the Veteran a new VA examination to assess the severity of the disability.  

Rating for Residuals of Abdominal Hernia

During the Veteran's March 2013 Board hearing, the Veteran made statements clarifying that the symptoms associated with residuals of abdominal hernia involve pain not from the associated scarring alone, but also from meshing installed in connection with the hernia repair.  He testified that the mesh causes pain and difficulty, and his hearing presentation also alleges that the mesh used may or may not be defective or implicated in a recall.  In accordance with the discussion during the hearing, the Board has determined that a VA examination is needed to address the clarified contentions raised with this issue and assess the severity of the  residuals of abdominal hernia.

Service Connection for Bilateral Hearing Loss and Tinnitus

During his March 2013 Board hearing, the Veteran testified that he experiences the lay perceivable symptoms of tinnitus.  He contended that the November 2008 VA audiological examination report contains significant inaccuracy in that it reports that the Veteran denied having tinnitus.  As a layperson, the Veteran is competent to testify that he experiences tinnitus.

The November 2008 VA audiological examination has been the only VA examination conducted in connection with these issues on appeal.  The VA examiner essentially found no diagnosis of tinnitus on the basis of the disputed finding that the Veteran denied experiencing tinnitus symptoms; the VA examiner accordingly did not provide any etiology opinion.  In light of the Veteran presenting new evidence suggesting that he may have tinnitus, the Board finds a new VA audiological evaluation is needed to address the clarified symptom report and obtain an updated diagnosis and etiology opinion.

The Board further notes that the November 2008 VA audiological examination report indicates that a determination regarding the presence of any hearing loss disability could not be made because of inconsistent responses from the Veteran during the audiometric evaluation.  In light of the need for a new examination concerning the related tinnitus issue, it is reasonable to also remand the hearing loss issue for an attempt at audiometry with consistent responses.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issues on appeal.

2.  The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for each of the disabilities involved in this appeal.  In particular, the Veteran should be asked to identify the private provider of medical care for his eye disability referred to in his testimony at the March 2013 Board hearing (transcribed as "Dr. Heiss (ph)").  He should also be asked to provide all releases necessary for VA to secure all private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from the sources identified by the Veteran.  The RO should also attempt to obtain complete copies of all treatment records (those not already in the claims folder) that may be in the custody of the U.S. Naval Hospital in San Diego from the year 2006 that may not be included in the Veteran's own set of service records

If any records requested are unavailable, the reason for their unavailability must be explained for the record.

3.  The RO should obtain for the record copies of any VA treatment records (those not already associated with the claims file) pertaining to treatment the Veteran has received for the disabilities on appeal (including at the Jesse Brown VAMC in Chicago, IL since March 2010, and records from any other VA facilities identified by the Veteran in response to the information request above).  If any records requested are unavailable, the reason for their unavailability (to include not being shown to have existed) must be noted.

4.  The RO should obtain for the record the report of the medical examination of the Veteran's back described by the Veteran during his March 2013 Board hearing as taking place at either a VA or a Naval medical facility in Orlando, Florida around the time of February 2013.  The Veteran should be asked to provide detailed identifying information regarding the facility and obtain the record described as being in the custody of a federal government agency.  If the record requested is unavailable, the reason for its unavailability (to include that it is not shown to have existed) must be explained.

5.  After the record is determined to be complete, the RO should arrange for an orthopedic examination of the Veteran to assess the severity of his service-connected lumbar spine disability.  The Veteran's entire record (to include the claims file with this remand and any records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies, such as x-rays, range of motion measurements, and neurological testing, should be completed, including as necessary to evaluate the severity of (a) the service-connected lumbar spine disability, and (b) the service-connected right L5-S1 radiculopathy.  All examination findings should be reported to allow for application of pertinent VA rating criteria with regard to the lumbar spine disability and the L5-S1 radiculopathy.  The examiner is requested to comment on any functional loss and/or limitations due to the disabilities.

The examiner should also address the Veteran's claim of service connection for left lower extremity sciatica by specifically indicating: (a) whether or not the Veteran has a diagnosis of left lower extremity sciatica, and (b) whether or not any left lower extremity sciatica found is etiologically linked to the Veteran's service-connected spinal disabilities.

The examiner must explain the rationale for all opinions.

6.  After the record is determined to be complete, the RO should also arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability(ies).  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.  Please specifically address the Veteran's VA treatment records indicating a diagnosis of major depression as early as in October 2007.

(b) As to each and every psychiatric diagnosis found, please indicate whether such disability is at least as likely as not (a 50% or better probability) etiologically related to (incurred during, caused by, or aggravated by) the Veteran's military service or any events therein.  Please specifically address the Veteran's VA treatment records noting a diagnosis of major depression as early as in October 2007.

(c) As to each and every psychiatric diagnosis, please indicate whether such disability is at least as likely as not (a 50% or better probability) etiologically related to (caused or aggravated by) the Veteran's service-connected back disability.

The examiner must explain the rationale for all opinions offered.

7.  The RO should thereafter arrange for the Veteran to be examined by a podiatrist to determine the current severity of his service connected plantar fasciitis of the right foot with degenerative changes and bilateral pes planus.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide opinions responding to the following:

a)  The examiner should identify and describe in detail all symptoms and impairment attributable to the Veteran's service-connected plantar fasciitis of the right foot with degenerative changes and bilateral pes planus.

b) The examiner should note whether the Veteran has i) objective evidence of marked deformity (i.e., pronation, abduction), and if so, identify such evidence; ii) any indication of swelling on use; iii) characteristic calluses; iv) extreme tenderness of the plantar surfaces of the feet; and/or, v) marked inward displacement and severe spasm of the tendo achillis on manipulation.  The examiner should also indicate whether orthopedic shoes and/or appliances improve the Veteran's pes planus.

c) The examiner should comment on the nature and extent of functional impairment associated with the disability, i.e., comment to what extent the Veteran's abilities to walk and stand are limited, whether he requires assistive devices for ambulation, describe the treatment regiment (to include any medications), and note any manifestations/functional limitations found.

d) The examiner must ascertain the severity of the Veteran's service-connected plantar fasciitis of the right foot with degenerative changes and bilateral pes planus with all pertinent clinical findings described in detail.  The examiner must identify all pathology and associated impairment of function on each foot, and opine whether the disability (as to each foot) is more appropriately characterized as moderate, moderately severe, or severe foot injury.

The examiner must explain the rationale for all opinions.

8.  The RO should also arrange for the Veteran to be examined by an appropriate physician to assess his scar residuals of an abdominal hernia, to include his complaints of symptoms at the scar site from the medical mesh implaced with the hernia repair.  The record  must be reviewed by the examiner in conjunction with the examination, and the findings reported must be sufficient to allow for evaluation under all applicable criteria in 38 C.F.R. § 4.118 (a copy of which must be provided to the examiner).  The findings reported must specifically include whether the scar or scars are deep or superficial, the dimensions of the scars, whether the scars are painful or unstable, and whether they cause any impairment of function.  

The examiner should also address the Veteran's contentions that the medical mesh from the hernia repair is causing symptoms and impairment by specifically indicating: (a) whether or not the mesh is shown to be causing pain at the site, (b) whether there is any symptomatic abnormality or impairment caused by the mesh at the site (and please specifically identify all such symptomatology found), and (c) whether or not the mesh is defective or unsuitable or has been otherwise identified in a recall of problematic medical products.

The examiner must explain the rationale for all opinions.

9.  The RO should also arrange for an audiological evaluation of the Veteran, with audiometric studies to ascertain whether he has hearing loss disability and tinnitus (and if so their likely etiology).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should:

(a) Note whether the Veteran has a hearing loss disability, and if so whether or not such disability is at least as likely as not (a 50 percent or better probability) etiologically linked to (caused or aggravated by) his service or any event therein.

(b) Opine whether the Veteran has tinnitus that is at least as likely as not (a 50 percent or better probability) etiologically linked to (was caused or aggravated by) his service or any event therein.

The examiner must explain the rationale for all opinions.

10.  The RO should then review the record readjudicate each issue on appeal.  If any claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

